The order of this court entered in the above-entitled matter on May 10, 1966 was reversed by the Court of Appeals on June 1, 1967 and the case remitted to this court for further proceedings in accordance with the opinion of the Court of Appeals (Matter of Granwell, 20 N Y 2d 91, 98). The opinion states that the case should be remanded to this court so that it may pass upon certain factual issues which have been left unresolved, namely, “whether Leslie [Granwell] intended the $22,000 of extra support payments and excess insurance proceeds to be set off against the support payments due after his death or, perhaps, in satisfaction of his other obligations to his son under the separation agreement.” We find the present record inadequate for the proper resolution of such issues and accordingly direct that the matter be remanded to the Surrogate to take further testimony and make appropriate findings. Concur — Botein, P. J., Rabin, McNally and Steuer, JJ.